Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on June 17, 2022. Claims 1 and 3-21 are currently pending. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims have been amended to recite “first portion” (claims 1,12 and 17), “second portion” (claims 1,12 and 17) and “curved path” (claims 12 and 17), however the specification does not provide proper antecedent basis for the claimed subject matter. The specification should be amended to provide proper antecedent basis for the claim language. No new matter should be added.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 6/17/2022 amending several claims to clarify the language the 112 rejections made against the claims in the office action of 3/3/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites 

“removing a portion of a sheet of substrate material to form a planar strip having a first extension and a second extension, the planar strip extends from the first extension to the second extension such that: 1) a first portion of the first extension is elongate along a first direction, and 2) a planar substrate of the planar strip is normal to a second direction, which is perpendicular to the first direction; and bending the planar strip between the first extension and the second extension such that the first extension is out of plane with the second extension, wherein the second portion extends along a curved path away from where the planar strip is bent and toward the first portion, and the curved path is coplanar with the first portion of the first extension” which is confusing exactly what is being claimed for forming the surgical tip with regards to the first and second extensions and the bending since a proximal end is not claimed as being between the extensions. It is unclear exactly what process applicant is attempting to claim when reciting “removing a portion of a sheet of substrate material to form a planar strip having a first extension and a second extension, the planar strip extends from the first extension to the second extension such that….and bending the planar strip between the first extension and the second extension such that the first extension is out of plane with the second extension”. Is applicant claiming bending a long strip of planar material, i.e. a single strip that include a first extension connected to a second extension without a proximal end or tip between the first and second extension? or is applicant claiming a process of bending with a planar strip with parallel planar extensions strips similar to what is shown with Figs. 2A-2B? clarification is required. Claim 13 recites “bending the planar strip a second time between the portion and the second extension” (lines 2-3), however claims 12 from which claim 13 depends recites several portions including “a portion of a sheet” (line 3), “a first portion of the first extension” (line 5) and “plating a second portion” (line 10) it is unclear which portion “the portion” recited within claim 13 is referring to, clarification is required. Claim 14 recites “planar strip that extends out from the portion” (line 2), however claims 12 from which claim 13 depends recites several portions including “a portion of a sheet” (line 3), “a first portion of the first extension” (line 5) and “plating a second portion” (line 10) it is unclear which portion “the portion” recited within claim 14 is referring to, clarification is required. Claim 15 recites “plating the portion of the planar substrate, coating the portion with” (line 2), however claims 12 from which claim 13 depends recites several portions including “a portion of a sheet” (line 3), “a first portion of the first extension” (line 5) and “plating a second portion” (line 10) it is unclear which portion “the portion” recited within claim 15 is referring to, clarification is required.  Claims 13-16 directly or indirectly depend from claim 12 and are also rejected to for the reasons stated above regarding claim 12. 

Allowable Subject Matter
Claims 1,3-11 and 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, with the context of the other claim limitations, a method of manufacturing that includes a planar strip having a first extension, a second extension, and a proximal end between the first extension and the second extension along a length of the planar strip, forming a raised portion that extends out from a second portion of the planar substrate in the second direction, wherein the second portion is curved and coplanar with the first portion; and plating the first extension such that the raised portion is coated with a ferromagnetic layer; and bending the planar strip such that the proximal end is out of plane with respect to the first portion and the second portion of the planar substrate, respectively in combination with the other claim limitations, as shown within Figs. 4B-4C. Further, the prior art does not teach or reasonably suggest a surgical tip that includes a planar substrate of the first extension that extends to the proximal end through a first portion of the first extension that is straight, and that further extends through a second portion of the first extension that follows a curved path from the first portion toward the proximal end; a first bend at a location, that joins the first extension and the proximal end; a second bend at a location spaced apart from the first bend, and that joins the second extension to the proximal end; and a raised portion that extends out from the planar substrate in a first direction normal to the planar substrate, the raised portion extending from the second portion such that the raised portion follows the curved path wherein the raised portion is plated with a ferromagnetic layer, the first portion and the second portion are coplanar, and the proximal end is out of plane with respect to both the first portion and the second portion, respectively in combination with the other claim limitations, as shown with Figs. 4B-4C. The closest prior art includes 2010/0268211 to Manwaring et al. (previously cited) which teaches an inductively heated multi-mode bipolar surgical tip which discloses a method for manufacturing a surgical dissection tip that includes forming a planar strip having a first extension, a second extension and a proximal tip that is coated with a ferromagnetic material (e.g. Figs. 7A-7G, 20A- B) but does not teach or suggest forming a raised portion that extends out from a second portion of the planar substrate in the second direction, wherein the second portion is curved and coplanar with the first portion; and plating the first extension such that the raised portion is coated with a ferromagnetic layer; and bending the planar strip such that the proximal end is out of plane with respect to the first portion and the second portion of the planar substrate or a first bend at a location, that joins the first extension and the proximal end; a second bend at a location spaced apart from the first bend, and that joins the second extension to the proximal end; and a raised portion that extends out from the planar substrate in a first direction normal to the planar substrate, the raised portion extending from the second portion such that the raised portion follows the curved path wherein the raised portion is plated with a ferromagnetic layer, the first portion and the second portion are coplanar, and the proximal end is out of plane with respect to both the first portion and the second portion. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,12 and 17 have been considered but are moot since the 112 and 103 rejections have been withdrawn in view of the claim amendments and the new ground of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792